PER CURIAM.
This court absolutely and entirely rejects the not uncommon view that the fiction of distinct corporate existence can be made to serve as a shield against the consequences of individual wrongdoing. Upon the presentation of a ease showing active participation by an officer of a corporation in the infringement of a patent, we have been, and shall be, not slow to disregard the corporate device and enforce personal responsibility. But in the present case, although we have diligently gone through the whole record, we have been unable to find evidence — direct or circumstantial — sufficient to warrant a finding that the defendant Cooke personally did, or caused to be done, any act of infringement. Nor is there evidence to justify a finding that the corporation was in fact a partnership, and to hold said defendant pc, son-ally liable for the infringing acts of others. In view of these broad conclusions, and of our approval of the results reached by the judge at circuit, and his reasoning necessary to those results, wo think that no useful purpose would be served by re-examining the evidence here, or by repeating the discussion of the legal principles involved. The decree of the Circuit Court is affirmed, with costs, upon the opinion of that court. ,